Citation Nr: 0912136	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee with an anterior cruciate ligament tear, status 
post left arthroscopic surgery, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for superficial scars 
of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, rated as noncompensably disabling prior to 
February 18, 1998, and subsequently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1981 to September 
1992.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia.
			
In October 2003 and June 2006 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The Board notes that the Veteran's claim involving the right 
knee has been recharacterized to reflect the staged rating 
that has been assigned for this disability.  The Board notes 
that the appeal at bar stems from a March 1997 claim, and 
that the current 10 percent rating currently assigned is 
effective as of February 18, 1998, not  as of the date of 
claim.  As such, the Board finds the issue is more properly 
characterized as above.

The Board also notes that in both the October 2003 and the 
June 2006 remand, claims involving a circulation problem and 
numbness in the Veteran's foot, a skeletal/bone disorder, and 
an ankle disability to include as secondary to his service-
connected knee disability, were referred to the RO.  In the 
June 2006 remand, the Board further noted that the Veteran 
has potentially raised a claim for total disability based on 
individual unemployability.  There has still been no action 
taken on any of these claims.  The claims are again referred 
to the RO for appropriate action.

The Veteran's claim for an increased rating for his left knee 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.
	
2.  The Veteran's left knee disability is not manifested by 
"moderate" subluxation or instability.

3.  Prior to February 18, 1998, the Veteran's right knee 
disability was not manifested by flexion limited to 45 
degrees, or by extension limited to 10 degrees.

4.  Since February 18, 1998, the Veteran's right knee 
disability has not been manifested by flexion limited to 30 
degrees, or by extension limited to 15 degrees.
	
5.  Throughout the course of the appeal, the Veteran's right 
knee disability has not been manifested by subluxation or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's left knee disability based on instability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2008).

2. The criteria for a rating in excess of 10 percent for the 
Veteran's left knee disability based on arthritis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).

3.  Prior to February 18, 1998, the criteria for a 
compensable rating for the Veteran's right knee disability 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5014, 5260, 5261 (2008).  

4.  Since February 18, 1998, the criteria for a rating in 
excess of 10 percent for the Veteran's right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5014, 5260, 5261 (2008).  
	
5.  Throughout the course of the appeal, the criteria for 
separate ratings for arthritis which causes limitation of 
motion and for instability of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5014, 5257, 
5260, 5261 (2008); VAOPGCPREC 23-97, VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of October 1993 granted service connection for the 
Veteran's knee disabilities.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As for his left knee, the October 1993 rating decision 
assigned the Veteran a 10 percent evaluation under Diagnostic 
Code (DC) 5257, the code for instability and subluxation.  
Subsequently, in a November 2005 rating decision, the Veteran 
was awarded a separate 10 percent evaluation for his left 
knee based on arthritis.  Accordingly, at issue currently is 
whether the Veteran is entitled to a rating in excess of 10 
percent for instability, and in excess of 10 percent for 
arthritis.

As for his right knee, the October 1993 rating decision 
assigned the Veteran a noncompensable evaluation under 
Diagnostic Code (DC) 5257.  Subsequently, in a rating 
decision of August 2003, the Veteran's rating was increased 
to 10 percent, effective from February 18, 1998, and the code 
applied to the disability was changed from DC 5257 to DC 
5003, the code for degenerative arthritis.  As noted above, 
the Veteran's claim was filed in March 1997 and the current 
10 percent evaluation is not effective as of the date of 
claim.  As such, at issue currently is whether the Veteran is 
entitled to a compensable rating for his right knee arthritis 
prior to February 18, 1998, and a rating in excess of 10 
percent since February 18, 1998.

Both of the Veteran's arthritic knee conditions are rated 
under DC 5003, the code for degenerative arthritis.  The left 
knee arthritis is rated under diagnostic code (DC) 5010, 
which rates under DC 5003, and according to the most recent 
rating decision of November 2005, the right knee arthritis is 
rated under DC 5014, which also rates under DC 5003.  DC 5003 
does not allow for a rating in excess of 10 percent unless 
two or more joints or joint groups are involved, but does 
provide for ratings based on limitation of motion.  There are 
two applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 
5260 which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that neither the Veteran's left nor his right 
knee disorder are shown to have produced a limitation of 
either flexion or extension of sufficient severity to warrant 
even a compensable rating at any time during the appeal 
period.  Recent VA treatment notes dated from May 2008, 
October 2007, and June 2007, note that the Veteran has a 
"full ROM [range of motion]" in the lower extremities.  At 
a VA examination in February 2004 the Veteran displayed 
flexion to 120 degrees in the left knee and to 135 in the 
right knee, and extension was to 0 degrees bilaterally.  In a 
VA treatment note of July 2002, the range of motion of the 
Veteran's knees was noted to be "intact."  In a July 2001 
VA treatment note, flexion was to 120 degrees in the left 
knee, to 126 degrees in the right knee, and extension was 
"WNL [within normal limits]" bilaterally.  At a VA 
examination of March 2001, the Veteran displayed flexion to 
105 degrees in the left knee, to 110 degrees in the right 
knee, and extension was to 0 degrees bilaterally.  At a VA 
examination of September 1998, flexion was to 85 degrees on 
the left and to 90 degrees on the right, and extension was to 
0 degrees bilaterally.  In an August 1998 VA treatment note, 
flexion was to 120 degrees and extension was to 0 degrees in 
the right knee.  In January and February 1998 VA treatment 
notes, flexion was to 110 degrees bilaterally, and extension 
was to 0 degrees bilaterally.  In a VA treatment note of 
March 1997, the Veteran was found to have a "FROM [full 
range of motion]" of both knees.  

In sum, the evidence does not show that flexion in the 
Veteran's left knee has been limited to 30 degrees.  As for 
the right knee, flexion has not been shown to be limited to 
30 degrees since February 18, 1998, and was not shown to be 
limited to 45 degrees prior to February 18, 1998.  In fact, 
the evidence does not indicate that even a compensable rating 
is justified for either knee at any time in the appeal 
period.  As such, higher ratings are not justified based on 
actual ranges of motion.  

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
There has been no additional limitation of motion due to 
pain, fatigue, weakness, or any lack of endurance on 
repetitive use found by any VA provider.  The only evidence 
to the contrary is the Veteran's subjective complaints of 
pain and functional limitation.  As such, and given that the 
evidence does not show that the Veteran's knee disabilities 
meet the requirements for even a noncompensable rating, the 
Board finds that current ratings assigned adequately 
compensate him for any painful motion throughout the appeal 
period.  

The Board notes that separate compensable ratings can be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  In 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), 
VA's General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  

As noted above, the Veteran is currently in receipt of a 
separate 10 percent evaluation for his left knee disorder 
under DC 5257.  Under that code, the next higher rating of 20 
percent is assigned only for "moderate" impairment.  The 
evidence does not support a "moderate" impairment based on 
subluxation or instability.  In short, there are no findings 
of instability or subluxation in the treatment notes of 
record.  Moreover, February 2004 VA examiner explicitly found 
there was no instability of either knee.  The September 1998 
VA examiner also made this finding.  There is no objective 
medical evidence to the contrary.  For these reasons, a 
higher rating under DC 5257 is not warranted for the 
Veteran's left knee.

With regard to his right knee, the Veteran has not been 
assigned a separate rating under DC 5257 and the Board does 
not find that one is warranted for any portion of the appeal 
period.  A 10 percent rating is assigned where there is a 
"slight" impairment based on subluxation or instability.  
As just stated, there are no findings of instability or 
subluxation in the treatment notes of record.  Both the 
February 2004 and the September 1998 VA examiners 
specifically found there was no instability of either knee.  
There is no objective medical evidence to the contrary.  For 
these reasons, a separate rating under DC 5257 is not 
warranted for the Veteran's right knee either prior to or 
since February 18, 1998.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify ratings higher than those 
currently assigned for the Veteran's knees.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees.  The 
existence of ankylosis is not supported by the Veteran's 
ranges of motion as described above.  DC 5258 is applicable 
where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain and effusion into the 
joint.  While joint effusion has been documented in the 
record, there have been no findings of dislocated, semilunar 
cartilage or of frequent episodes of locking pain for either 
knee.  As such, DC 5258 cannot provide the basis for an 
increase.  DC 5259 is not applicable to the Veteran's left 
knee disability, or to his right knee disability since 
February 18, 1998, because it does not allow ratings in 
excess of 10 percent.  Prior to February 18, 1998 DC 5259 was 
similarly inapplicable to the right knee condition because it 
requires evidence of the removal of semilunar cartilage, and 
as just described, this is not documented in the medical 
record.  DC 5262 has not been raised by the medical evidence, 
including by x-rays conducted in June 2007, February 2004, 
March 2001, September 1998, and October 1997.  DC 5263 is not 
applicable to the Veteran's left knee disability, or to his 
right knee disability since February 18, 1998, because it 
does not allow ratings in excess of 10 percent.  Prior to 
February 18, 1998 DC 5263 was not raised by the medical 
evidence.

In sum, the evidence of record shows that the manifestations 
of the Veteran's left and right knee disabilities have been 
consistent for rating purposes throughout the appeal period.  
The Board finds that the 10 percent currently assigned for 
instability, and the 10 percent currently assigned for 
arthritis, adequately compensate the Veteran for the level 
disability attributable to his left knee condition.  The 
Board also finds that the noncompensable evaluation assigned 
prior to February 18, 1998, and the 10 percent evaluation 
assigned since that date, for the Veteran's right knee 
disability adequately compensate him for the level of 
disability caused by the condition.  In reaching these 
decisions, the Board has considered the Veteran and his co-
worker's lay statements that his knee disabilities are of 
such a severity that higher ratings are warranted.  However, 
the Veteran and his co-worker, as a lay persons untrained in 
the field of medicine, are not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, the coworker's statement that the 
Veteran will eventually be unable to perform his job as a 
result of his symptoms is speculative.  These arguments 
cannot provide a factual predicate upon which the 
compensation sought may be granted.  For all of the above 
reasons, the claims must be denied.



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2001, January 2004, June 2006, and September 2006 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters of June and September 2006 also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to Francisco increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the notice letters 
of record advise the Veteran that to substantiate his claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  In addition, the Board calls 
attention to the Veteran's statements made to VA about the 
general impact of his knee disabilities on his daily life.  
In a November 2005 letter, for example, the Veteran contended 
his knees cause him trouble with stopping, bending, lifting, 
prolonged standing, walking, driving, and with his work in 
the construction business generally.  These statements 
indicate an awareness on the part of the Veteran that 
evidence of a worsening of his condition is supportive of his 
claim for a higher evaluation.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that the Veteran 
has received at least general notice and is aware that his 
disabilities are rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded. The record contains descriptions of the decreased 
motion the Veteran experiences due to his knee disabilities.  
The pertinent rating decisions include a discussion of the 
rating criteria utilized in the present case, and the 
statements of the case additionally set forth the rating 
criteria applicable to the Veteran's claims.  As such, the 
Board finds the Veteran is reasonably aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and the second notification 
requirement of Vazquez-Flores is satisfied.
        
As for the third element, both the June 2006 and September 
2006 letters contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the Veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the June 2006 and September 2006 
letters also inform the Veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, the fourth notification element of Vazquez-Flores is 
satisfied. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
given numerous VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the left knee with an anterior cruciate ligament tear, status 
post left arthroscopic surgery, is denied.

An evaluation in excess of 10 percent for traumatic 
degenerative arthritis of the left knee is denied.

An compensable evaluation prior to February 18, 1998, and an 
evaluation in excess of 10 percent since February 18, 1998, 
for chondromalacia of the right knee is denied.


REMAND

In both October 2003 and again in June 2006 the Board 
remanded the Veteran's increased rating claim for his left 
knee scar for particular development.  Upon review of the 
claims file, the Board finds that the development most 
recently ordered has again, not been accomplished.  Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Specifically, in October 2003 the Board found that the 
Veteran had not been notified of the revisions to the rating 
criteria for increased ratings for skin disorders.  The Board 
Order specifically stated that the revised rating criteria 
for skin disorders should be included when the RO 
readjudicated the issues on appeal.  On review of the claims 
file in June 2006, the Board found that the 2003 development 
had not been accomplished.  The claim was remanded again.

At present, the Board finds the Veteran has still never been 
advised of either the old or new rating criteria for skin 
disorders in any statement of the case or VCAA letter.  
Subsequent to the Board's last remand, in September 2008 a 
supplemental statement of the case was issued, but the old 
and new rating criteria were not discussed.  Letters to the 
Veteran dated from June 2006 and September 2006 were sent, 
but they both also failed to advise the Veteran of the change 
in the rating criteria.  The changes implemented by the 
August 3, 2002 revision of the schedule of ratings for the 
skin were significant, and it would be a clear denial of due 
process to fail to inform the Veteran of these pertinent 
regulations.  A remand is required to provide this 
information to the Veteran and for readjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters issued do not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required.



Accordingly, the case is REMANDED for the following action:

Send the Veteran a corrective notice 
letter that advises the Veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the Veteran with both 
versions of the rating criteria 
pertaining to the skin (the version in 
effect prior to August 30, 2002, and the 
current version of the regulations). The 
Veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the Veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


